Lumpkin, J.,
concurring specially. I concur in the judgment in this ease, but do not concur in all that is said in the discussion of it. The covenant contained in the deed from Amelia Horne to E. A. Horne (the deed from E. A. Horne to Amelia containing a like covenant) was undoubtedly a covenant running with the land. As there was evidence indicating that the construction of the wall *496was begun during the ownership of E. A. Horne and continued after the conveyance by him to Willingham and by Willingham to Hall, being completed after the conveyance to Hall, under the terms of the deeds, possibly the direction of a verdict against Horne, finding a personal liability against him, for one half the cost of the wall, may have been questionable; but Horne is not complaining. Relatively to Willingham and Hall no personal liability was declared, and the only verdict and judgment entered was the finding of an equitable lien on the lot. As to them, especially as to Hall, the direction of the verdict in this form, if erroneous, was harmless error, as it certainly found no more as to him than the plaintiff was entitled to recover. On the general subject see Willcox v. Kehoe, 124 Ga. 484 (52 S. E. 896, 4 L. R. A. (N. S.) 466, 4 Ann. Cas. 437), and cases cited; and 1 Jones on the Law of Real Property in Conveyancing, § 799.
Fish, C. J., and Beck, J., join in the special concurrence.
Atkinson, J., concurs in the judgment.